Citation Nr: 1732261	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for left cubital tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for right cubital tunnel syndrome.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from February 20, 1984 to March 30, 1984 and from February 25, 2004 to June 27, 2005.  He also served in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a videoconference in March 2017.

The issues of entitlement to ratings in excess of 10 percent for right and left cubital tunnel syndrome and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 rating decision the RO denied entitlement to service connection for diabetes mellitus on the basis that it preexisted his active duty service and was not aggravated by service.  Although notified of this denial, the Veteran did not initiate an appeal of that determination.  

2.  The evidence received since the September 2006 rating decision does not relate to an unestablished fact necessary for the claim, and does not raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The September 2006 rating decision that denied a claim of entitlement to service connection for diabetes mellitus is final; as new and material evidence has not been received, the criteria for reopening the claim have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran contends that service connection for diabetes mellitus is warranted because he was not diagnosed with diabetes mellitus until he was enlisted and tested prior to deployment.  He has written that he had duty from 2003 to 2004 at Camp Perry, Ohio at the time that he was then activated in 2004, and that it was during this period that he was diagnosed with diabetes mellitus.  At a March 2017 Board hearing, the Veteran testified that he did not know that he had diabetes until he was sent overseas and further tests were performed which confirmed the diagnosis.

A claim of entitlement to service connection for diabetes mellitus was first denied in a September 2006 rating decision.  The evidence of record at that time included that Veteran's service treatment records, which showed that in April 2004, he had a hemoglobin A1c level of 12.8, a blood glucose of 317, and it was noted that routine testing associated with activation had found evidence of diabetes.  A May 2005 Physical Evaluation Board Proceeding reported that the Veteran was mobilized in February 2004, and in April 2004, he was found to have high blood glucose which existed prior to the current tour of active duty and was not permanently service aggravated but rather was the result of natural progression.

In an August 2006 addendum to a July 2006 VA examination, the examiner wrote that the Veteran had been found to have diabetes mellitus at his induction examination for activation for active duty service in April 2004.  The Veteran stated that while he had not been diagnosed previously, prior to this, he did have increased thirst, increased urination, and blurred vision.  The examiner wrote that diabetes mellitus was not permanently aggravated beyond the normal progression as a result of the Veteran's active duty, and that he had no diabetic complications or diabetic neuropathy.

A disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016) (A preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

The September 2006 rating decision denied entitlement to service connection for diabetes mellitus on the basis that the disorder had existed prior to service and there was no evidence that the disorder had permanently worsened as a result of service.  The Veteran received adequate notice of the denial and his appeal rights, but did not appeal the September 2006 rating decision, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Hodge v. West, 155 F. 3d 1356  (Fed. Cir. 1998).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In February 2008, the Veteran submitted a claim to reopen the claim of entitlement to service connection for diabetes mellitus.  The claim was denied in a March 2008 rating decision on the basis that no new and material evidence had been submitted.

The Board has reviewed all of the evidence of record and finds that new and material evidence has not been submitted since the September 2006 rating decision.  The evidence of record at the time of the September 2006 denial established that the Veteran had symptoms of thirst and frequent urination prior to activation for active service in 2004, and that he was then diagnosed with diabetes for the first time at the start of his active duty service.  Diabetes mellitus was found to have preexisted his active duty service, with no aggravation of the disorder during service.  There has been no new medical evidence received since September 2006 which challenges this finding, and the written statements and hearing testimony of the Veteran only reiterate the facts and timeline that was already established at the time of the prior September 2006 rating decision.  No evidence has been received which indicates that the Veteran's diabetes mellitus did not clearly and unmistakably preexist his service or that it was aggravated by his military service.  Evidence which relates to an unestablished fact necessary to substantiate the claim has not been received, and there is therefore no new and material evidence which would allow reopening the claim.  38 C.F.R. § 3.156.

In sum, the evidence that has been received since the last final decision on the matter does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.  The evidence received since  September 2006 is either cumulative, irrelevant, or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, the requirements have not been met to reopen the claim.



ORDER

New and material evidence having not been received, the claim of entitlement to service connection for diabetes mellitus is not reopened.


REMAND

At the March 2017 Board hearing, the Veteran and his attorney stated that the Veteran's prior VA examination was no longer representative of his current level of disability from bilateral cubital tunnel syndrome and requested a new VA examination.  The Board therefore remands these issues in order to obtain a new VA examination that will reflect the Veteran's current disability picture.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A decision cannot be entered on the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders until the issues pertaining to the evaluations for cubital tunnel syndrome has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records dating since July 2017.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to assess the current severity and symptoms associated with his right and left cubital tunnel syndrome.  The examiner must be provided access to all files in VBMS, and the examiner must specify in the examination report that all files have been reviewed.  The examiner should discuss the impact it has on his activities of daily living, including his ability to obtain and maintain employment, and its overall functional impact.

3. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

4. After the development requested has been completed, conduct any further development indicated.  Then, readjudicate the issues.  If all benefits sought are not granted, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


